Lakeview Loan Servicing, LLC v Finn (2019 NY Slip Op 07173)





Lakeview Loan Servicing, LLC v Finn


2019 NY Slip Op 07173


Decided on October 4, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


861 CA 19-00002

[*1]LAKEVIEW LOAN SERVICING, LLC, PLAINTIFF-RESPONDENT,
vMARK EDWARD FINN, LINDA FINN, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. 


LEGAL ASSISTANCE OF WESTERN NEW YORK, INC., GENEVA (AMARIS ELLIOTT-ENGEL OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
SCHILLER, KNAPP, LEFKOWITZ & HERTZEL, LLP, LATHAM (GREGORY J. SANDA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Wayne County (John B. Nesbitt, A.J.), entered April 2, 2018. The order, inter alia, granted the motion of plaintiff for summary judgment and appointed a referee. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In this residential foreclosure action, Mark Edward Finn and Linda Finn (defendants) appeal from an order granting plaintiff's motion for, inter alia, summary judgment on the complaint and an order of reference. A final judgment of foreclosure and sale was subsequently entered in this action, and defendants did not appeal from that judgment. Inasmuch as "[t]he right to appeal from an intermediate order terminates with the entry of a final judgment" (Matter of Scott v Manilla , 203 AD2d 972, 973 [4th Dept 1994]; see generally  CPLR 5501 [a] [1]), this appeal from the intermediate order must be dismissed (see Matter of Aho , 39 NY2d 241, 248 [1976]).
Entered: October 4, 2019
Mark W. Bennett
Clerk of the Court